Citation Nr: 0214266	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-07 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg condition.

(The underlying issue of entitlement to service connection 
for a leg condition will be the subject of a later decision 
by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1976.

By rating decision dated in June 1983, the Regional Office 
(RO) denied the veteran's claim for entitlement to service 
connection for a left leg disability.  He was notified of 
this decision and of his right to appeal by a letter dated 
later that month, but a timely appeal was not received.  
Recently, the veteran sought to reopen his claim for service 
connection for a left leg disability.  By rating action dated 
in August 2001, the RO concluded that the claim had not been 
reopened.  In a statement of the case issued in February 
2002, the RO noted that the evidence was new and material, 
and reopened the claim.  However, based on a de novo review, 
service connection for multiple capillary arterial veno-
hemangiomatosis of the left leg was denied.  

The Board is undertaking additional development concerning 
the issue of entitlement to service connection for multiple 
capillary arterial veno-hemangiomatosis of the left leg 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.

The Board notes that service connection for a low back 
disability and for bilateral hearing loss was denied by the 
RO in a January 2000 rating decision.  In a statement 
received in February 2002, the veteran's attorney withdrew 
the issue of service connection for bilateral hearing loss.  
With respect to the claim for service connection for a low 
back disability, the Board notes that following the January 
2000 rating action, the veteran submitted a notice of 
disagreement in June 2000, and the RO issued a statement of 
the case in August 2000.  However, the veteran's substantive 
appeal was not received until August 2001, more than one year 
following the date the veteran was notified of the denial of 
his claim.  In light of recently enacted legislation, the RO 
in a rating decision dated in May 2002, reconsidered the 
claim for service connection for a low back disability.  
There has not been a notice of disagreement to this rating 
action.  Accordingly, the Board finds that this matter has 
not been properly developed, and this decision will be 
limited to the issue noted on the cover page.


FINDINGS OF FACT

1.  By rating decision dated in June 1983, the RO denied 
service connection for a left leg condition.

2.  The veteran was informed of his appellate rights, but a 
timely appeal was not filed.

3.  The evidence received since June 1983 includes statements 
suggesting the veteran's left leg condition increased in 
severity during service. 

4.  The newly received evidence is neither cumulative nor 
redundant and is, in conjunction with the evidence previously 
of record, so significant that it must be considered in order 
to decide fairly the merits of the claim for service 
connection for a left leg disability.



CONCLUSION OF LAW

The evidence received since June 1983 is new and material, 
and the claim for service connection for a left leg condition 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105(c) (West 1991), a final 
decision by the RO may not thereafter be reopened and 
allowed.  The exception to this rule is found at 38 U.S.C.A. 
§ 5108, which provides that "[i]f new and material evidence 
is presented or secured with respect to a claim, which has 
been disallowed, the [VA] shall reopen the claim and review 
the former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  (The provisions of 
38 C.F.R. § 3.156 which define new and material evidence were 
changed in 2001, but only as to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).)  Under the 
standard in effect in the veteran's case, newly received 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The Department of Veterans Affairs (VA) is required to review 
for its newness and materiality only the evidence submitted 
by a claimant since the last final disallowance of a claim on 
any basis in order to determine whether a claim should be 
reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
last final disallowance of the claim for service connection 
for a left leg disability was by an unappealed rating 
decision in June 1983.  38 U.S.C.A. § 7105.  Therefore, the 
Board must review, in light of the applicable law, 
regulations, and the United States Court of Appeals for 
Veterans Claims cases regarding finality, the additional 
evidence submitted since that determination.  In order to do 
so, the Board will separately describe the evidence that was 
of record at that time, and the evidence presented 
subsequently.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The old evidence 

A Medical Board report shows that the veteran was symptom 
free until November 1974 when he first experienced leg pain, 
throbbing and numbness following running.  A diagnosis of 
probable stress fracture was made, and the veteran was 
treated with light duty and avoidance of stress, i.e. 
running.  A review of the available records indicated that 
the veteran stated on an enlistment form that he did not have 
trouble relating to the current condition.  It was also noted 
that he had been seen on several occasions prior to his 
arrival in Okinawa.  An examination revealed tenderness to 
palpation over the left proximal tibia with discoloration 
over the anterior tibial region.  The veteran did not respond 
to limited activity or complete bedrest.  He was transferred 
to a hospital where arteriography showed hemangiomatosis.  It 
was felt that he had hemihypertrophy of the left leg and 
buttocks, confirming the impression of a long-standing 
problem.  It was the opinion of the Medical Board that the 
veteran had multiple arteriovenous hemangiomata of the left 
leg that existed prior to service and were aggravated by 
service.  A Medical Board Report Cover Sheet dated in January 
1976 contained the same diagnosis and conclusion concerning 
preexistence of the condition and its aggravation in service.  
On a form with the heading "Notification to Party of 
Recommended Findings" dated March 1976, the diagnosis was 
listed as multiple arteriovenous hemangiomatosis of the left 
leg.  It was indicated that the condition had preexisted 
service, but was not aggravated by service.

The veteran was afforded a VA examination in May 1983.  It 
was indicated that according to the medical record, the 
veteran had a bone scan and arteriogram that showed 
congenital abnormalities of the left leg with multiple 
capillary arterial veno-hemangiomatosis.  It was stated that 
the veteran was medically discharged as he was unfit for 
military service.  Following the examination, the diagnosis 
was congenital abnormality of the left leg shown by 
arteriogram through medical history, with the finding of 
multiple capillary arterial veno-hemangiomatosis.  

The RO decision 

The June 1983 rating decision denied service connection for a 
left leg condition on the basis that it was not aggravated by 
service.

The additional evidence 

The evidence submitted since the RO's June 1983 rating action 
includes service medical records dated in September and 
October 1975, additional service medical records that were 
previously of record, statements of the veteran and his 
mother and their testimony at a hearing at the RO in January 
2002.  These statements are to the combined effect that the 
veteran had no problems prior to service, but has experienced 
difficulty with his left leg ever since his separation from 
service.  

The Board finds that the recent medical evidence suggests 
that the veteran's preexisting left leg condition increased 
in severity during service.  This evidence is clearly new in 
that it was not previously of record.  In addition, it bears 
directly and substantially on the question before the Board, 
that is, whether the veteran's left leg disability was 
aggravated in service.  Specifically, because the statements 
suggest that the veteran has continued to experience left leg 
symptoms since his discharge from service, the newly received 
evidence contributes to a more complete picture.  Hodge, 
supra.  This evidence is consequently of such significance 
that it must be considered in order to adjudicate the claim 
fairly.  The Board finds, accordingly, that the additional 
evidence is new and material, warranting reopening of the 
claim for service connection for a left leg disability.

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Consequently, since the Board's decision is 
favorable to the veteran on the question of reopening, and as 
noted in the introduction above, because further development 
will be undertaken on the underlying service connection 
issue, action under the Veterans Claims Assistance Act of 
2000 is not required as to the claim to reopen.  




ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a left leg disability.  To 
this extent, the appeal is granted.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

